Citation Nr: 1018454	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  05-22 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to 
December 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision by which the RO, in part, 
denied entitlement to service connection for hemorrhoids.  

The Veteran appeared at a Travel Board hearing in July 2008 
before the undersigned.  A transcript of the hearing has been 
associated with the claims file. 

In December 2008, the Board remanded the issue on appeal for 
further development of the evidence.  A review of the record 
indicates that the remand instructions were accomplished 
satisfactorily, and no corrective action need be taken.  
Stegall v. West, 11 Vet. App. 268 (1998).

As a reminder, the Board notes that the issue of entitlement 
to service connection for depression, claimed as secondary to 
a service-connected low back disorder, was raised by the 
Veteran in a statement submitted in July 2008 and that claim 
has not been adjudicated by the RO.  Therefore, the Board 
does not have jurisdiction over it, and it is again referred 
to the RO for the appropriate action.


FINDING OF FACT

Hemorrhoids are not shown to be related to the Veteran's 
active duty service.


CONCLUSION OF LAW

Hemorrhoids were not incurred in or as a result of active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.655 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the Agency of Original Jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Notice consistent with the Court's 
holding in Dingess was provided in March 2006.  

The VCAA duty to notify was satisfied by way of a letter sent 
to the Veteran in October 2004 that fully addressed all three 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate the claim and of 
the Veteran's and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA clinical records, and private medical 
records.  The Veteran had the opportunity to testify at a 
hearing before the Board.  Moreover, he was afforded a VA 
medical examination in September 2005, and further 
examinations were scheduled for January and February 2009.  
The Veteran failed to appear for these examinations.  It is 
noted that the Veteran was advised of these examinations and 
also of his failure to report for the scheduled examination 
in the January 2010 supplemental statement of the case.  
Neither the Veteran nor his representative has provided any 
reason for the failure to report.  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The consequences of failing to report for a VA examination 
are outlined in 38 C.F.R. § 3.655.  This section provides:

(a) General.  When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc. For purposes of this section, 
the terms "examination" and "re-examination" include periods 
of hospital observation when required by VA.

(b) Original or re-opened claim, or claim for increase.  When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a re-opened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.

Factual Background 

On entrance examination in November 1994, the Veteran denied 
a history of hemorrhoids and the clinical evaluation of the 
anus and rectum was normal.  In June 1998, the Veteran sought 
treatment for complaints of bright red blood per rectum.  No 
fissures were found, and the assessment was of a normal 
examination.  It was noted that there would be follow-up if 
he was still having rectal bleeding.  There is no indication 
of any additional treatment for the complaints of rectal 
bleeding.  On separation in October 2008, the Veteran denied 
a current or past medical history of hemorrhoids.  The 
clinical evaluation of the anus and rectum were found to be 
normal, and no hemorrhoids were detected.

In May 2000, the Veteran presented with complaints of rectal 
bleeding and indicated that he had experienced the phenomenon 
only two or three times previously.  He recounted the single 
episode of rectal bleeding in service.  An examination of the 
rectum was normal.  The diagnosis was of rectal bleeding 
consistent with hemorrhoids.  The Veteran was instructed to 
schedule a flexible sigmoidoscopy.  

In July 2000, the Veteran underwent a flexible sigmoidoscopy.  
The examination was unremarkable other than the presence of a 
small internal hemorrhoid.  The rectal bleeding that had led 
to the sigmoidoscopy was thought to be related to a 
hemorrhoid.

On VA rectum and anus examination in September 2005, the 
Veteran reported rectal bleeding that occurred once or twice 
a week.  On physical examination, no hemorrhoids were found.  
The examiner's diagnosis was of a history of hemorrhoids, 
none found.  The examiner offered no opinion as to the 
etiology of the Veteran's hemorrhoids, but indicated that he 
could find no documentation of hemorrhoids in the record and 
that the current examination was normal.

On remand in December 2008, the Board, in part, asked that 
another VA examination be scheduled so that a VA examiner 
have the opportunity to examine the Veteran as well as all of 
the evidence of record so that an opinion regarding etiology 
could be provided.  The Veteran failed to appear for two VA 
examinations.  One was scheduled to take place in January 
2009, and the other was to have been accomplished in February 
2009.  He offered no explanation for failing to report for 
the examinations.  

Discussion

The Veteran, without explanation, did not keep appointments 
for VA medical examinations scheduled in furtherance of his 
claim.  As such, good cause is not shown, and the Board will 
decide the issue on appeal based on the evidence of record.  
38 C.F.R. § 3.655.

The service treatment records are silent as to hemorrhoids, 
and hemorrhoids were first detected several years after the 
Veteran's separation from service.  Following service, 
private practitioners associated rectal bleeding with 
hemorrhoids.  Pursuant to the evidence it appears that post-
service rectal bleeding is associated with hemorrhoids.  
There is no indication, however, that the in-service rectal 
bleeding was due to hemorrhoids, as no hemorrhoid was ever 
objectively diagnosed in service.

Because the Veteran's apparent hemorrhoid disorder did not 
manifest until several years after separation from service, 
and because hemorrhoids were never found in service, service 
connection for hemorrhoids is denied.  38 C.F.R. § 3.303.  
Indeed, the evidence presents no obvious or readily apparent 
nexus between the current disorder and service.  The Board is 
well aware that the Veteran had an episode of rectal bleeding 
in service and has report post-service episodes of rectal 
bleeding.  There is no competent medical evidence, however, 
showing that the in-service rectal bleeding was caused by the 
presence of a hemorrhoid.  The Board cannot on its own accord 
deduce that the episode of rectal bleeding in service was due 
to hemorrhoids.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (the Board is prohibited from exercising its own 
independent judgment to resolve medical questions).  As such, 
again, service connection for hemorrhoids is not warranted.  
38 C.F.R. § 3.303.

The Board credits all of the Veteran's assertions regarding 
rectal bleeding, and the Veteran is competent to provide 
testimony in this regard.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007) (lay testimony is competent to establish 
the presence of observable symptomatology).  He is not shown 
to possess the necessary expertise to opine regarding its 
etiology, and the Board cannot rely on his representations in 
this regard.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

ORDER

Service connection for hemorrhoids is denied.


_________________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

